DETAILED ACTION
Status of Claims:  
Claims 1-10 and 12-22 are pending.
Claims 1 and 12 are amended.
Claims 18-22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 11, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see p. 6-8, filed Feb. 11, 2021, with respect to the rejection of claims 1-2, 5 ,7-10 and 12-17 under Heller in view of Lead have been fully considered and are persuasive.  Therefore, the previous grounds of rejection based on the substitution of the Heller nanomaterials with the Lead nanomaterials has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Heller and Lead, based on a combination of the Heller nanomaterials with the Lead nanomaterials.

Applicant argues that the required oxidation photocatalysis by Heller would have an oxidation effect on the bacteria and cause bacterial death rather than stimulation of the bacteria, and thus the method of Heller is contrary to the claimed invention.  This argument is not persuasive because Heller discloses that its nanomaterial may be combined with bacteria and said disclosure is presumed to be valid absent evidentiary support from Applicant on the contrary.

Drawings
The drawings are objected to because the x-axis of the charts in Fig. 6-8 are not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  Regarding claim 22, the claim is missing a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-2, 5, 7-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (WO 9317971 A1) in view of Lead (US 2015/0298993 A1, as cited in the IDS).

Regarding claim 1, Heller teaches a method for detoxifying a multiphasic liquid (methods for photocatalyzing the oxidation of organic compounds floating in water, such as seawater) (see Abstract; p. 1, lines 4-12), the method comprising: 
introducing a plurality of nanomaterials to the multiphasic liquid (dispersing the coated beads in a floating oil film in seawater; coated beads with an equivalent diameter of at least about 30-100 nm) (see Abstract; p. 6, lines 30-31), each of the plurality of nanomaterials comprising a core and a shell, the shell including a material that completely covers the core of each of the nanomaterials and forms an external surface on each of the nanomaterials (a bead having an exterior surface which is at least partially coated, which suggests a partially up to a fully coated bead) (see Abstract), the multiphasic liquid comprising an oil, water, and an oil-degrading bacteria (see Abstract; p. 11, lines 13-24). 
Heller does not explicitly teach the shell including a polyvinylpyrrolidone-based polymeric material.
Lead teaches a method for detoxifying a multiphasic liquid, the method comprising introducing a plurality of nanomaterials to the multiphasic liquid, each of the plurality comprising a core and a polymeric shell, the multiphasic liquid comprising an oil and water (using nanoparticles to remove oil from a multiphasic liquid (e.g., an oil-water mixture); this application is suitable for oil recovery after 
Lead does not explicitly teach that the polymeric shell completely covers the core, however Lead further discloses that the surface area of the shell affects oil adsorption capabilities (see Lead, para. 0054).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the shell completely cover the core in order to increase the shell surface area to maximize oil adsorption capabilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the nanomaterials of Heller with the nanomaterials of Lead because the nanomaterial of Lead remains unaffected in changing environmental milieu (PVP has been shown to be highly stable under different pH and ionic strengths) (see Lead, para. 0070) and allows for recovery of oil adsorbed from the multiphasic liquid (see Lead, para. 0007), and Heller teaches that its nanomaterials may be combined with other substances which contribute additional functions for detoxifying a multiphasic liquid (in another embodiment of the invention, the beads may be used in conjunction with microbes that biodegrade organic compounds) (see Heller, p. 8, lines 20-22).
As the claimed method steps are taught by the prior art, the limitations “the activity of the oil-degrading bacteria is stimulated” are interpreted to be inherent properties of the mixture which result from the introduction of the plurality of the nanomaterials to the multiphasic liquid.

Regarding claim 2, Heller, as modified by Lead, teaches the method of claim 1, the multiphasic liquid further comprising one or more aquatic organisms in addition to the oil-degrading bacteria (individual organisms; mixed populations to degrade mixtures of hydrocarbons in freshwater and marine environments) (see Heller, p. 30, lines 7-12).

Regarding claim 5, Heller, as modified by Lead, teaches the method of claim 1, the oil-degrading bacteria comprising one or more of Rhodococcus spp., Pseudomonas spp., Alcanivorax borkumensis, Agmenellum spp., Bacillus spp., Mycobacterium spp., Marinobacter spp., Halomonas spp. and V. gazogenes (Bacillus, Pseudomonas) (see Heller, p. 30, lines 14-18).

Regarding claim 7, Heller, as modified by Lead, teaches the method of claim 1, further comprising introducing the oil-degrading bacteria to the multiphasic liquid (seed microbes into the natural environment) (see Heller, p. 31, lines 4-7).

Regarding claim 8, Heller, as modified by Lead, teaches the method of claim 1.
Heller, as modified by Lead, does not explicitly teach for claim 1 above that the method further comprising removing the nanomaterials from the multiphasic liquid following the adsorption of the oil.
Lead further teaches the step of removing the nanomaterials from the multiphasic liquid following the adsorption of the oil (allowing oil in the multiphasic liquid to be adsorbed by the polymeric shell; further comprises removing the nanoparticles from the multiphasic liquid) (see para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claim 1 method of Heller, as modified by Lead, to include the nanomaterial removing step of Lead because such a step completely reduces environmental damage and allows for the recovery of spilled oil while also reducing the loss of an energy resource (see Lead, para. 0007).

Regarding claim 9, Heller, as modified by Lead, teaches the method of claim 1, the nanomaterials comprising iron (photocatalytic coating material which includes iron oxide; nanoparticle cores include inorganic nanoparticles, such as iron oxide) (see Heller, p. 5, lines 8-9; Lead, para. 0049).

Regarding claim 10, Heller, as modified by Lead, teaches the method of claim 1.
Heller, as modified by Lead, does not explicitly teach for claim 1 above that the method further comprises recovering the oil adsorbed by the polymeric shell.
Lead further teaches the step of recovering the oil adsorbed by the polyvinylpyrrolidone-based polymeric shell (recovering the oil adsorbed by the polymeric shell) (see para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claim 1 method of Heller, as modified by Lead, to include the oil recovering step of Lead because recovery of spilled oil reduces environmental damage while also reducing the loss of an energy resource.

Regarding claim 12, Heller, as modified by Lead, teaches the method of claim 1, wherein the core has an average diameter that is from about 1 nm to about 100 nm (iron oxide nanoparticles for use as the core can have a diameter between about 1 nm and about 100 nm; the core can have an average diameter such as about 15 nm to about 50 nm) (see Lead, para. 0052 and 0054).

Regarding claim 13, Heller, as modified by Lead, teaches the method of claim 1, wherein the multiphasic liquid comprises sea water (see Heller, Abstract).

Regarding claim 14, Heller, as modified by Lead, teaches the method of claim 1, wherein the multiphasic liquid comprises a crude oil (for treating crude oil slicks on the surface of an ocean or sea) (see Heller, p. 11, lines 14-15; p. 4, lines 21-22).

Regarding claim 15, Heller, as modified by Lead, teaches the method of claim 1, wherein the multiphasic liquid is the result of an oil spill (see Heller, Abstract).

Regarding claim 16, Heller, as modified by Lead, teaches the method of claim 1, wherein the core has an average diameter of about 15 nm to about 50 nm (the core can have an average diameter such as about 15 nm to about 50 nm) (see Lead, para. 0054).

Regarding claim 17, Heller, as modified by Lead, teaches the method of claim 1, wherein the core has an average diameter of about 15 nm to about 25 nm (the core can have an average diameter such as about 15 nm to about 50 nm; the core has an average size of about 15 nm to about 25 nm) (see Lead, para. 0054; claim 15).

Regarding claim 18, Heller, as modified by Lead, teaches the method of claim 1, wherein a growth rate of the bacteria is 20% to 30% higher as compared to the growth rate of the bacteria when not in the presence of the oil and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).

Regarding claim 19, Heller, as modified by Lead, teaches the method of claim 1, wherein upon the introduction, the plurality of nanomaterials comprise nanomaterials that are submerged within the 

Regarding claim 20, Heller, as modified by Lead, teaches the method of claim 1, wherein the plurality of nanomaterials remain dispersed within the multiphasic liquid (see Heller, Abstract: dispersing the coated beads (16) in the film; Lead, para. 0064: the nanoparticles can be added into (e.g., floated on, submerged within, dispersed and/or suspended therein, etc.) the multiphasic liquid).

Regarding claim 21, Heller, as modified by Lead, teaches the method of claim 8, wherein about 70% of C9-C22 chain alkanes and about 65% of C23-C26 chain alkanes are degraded and/or removed from the multiphasic liquid upon the removal of the nanomaterials from the multiphasic liquid after one hour of contact between the multiphasic liquid and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).

Regarding claim 22, Heller, as modified by Lead, teaches the method of claim 8, wherein 100% of C9-C26 alkanes are degraded and/or removed from the multiphasic liquid upon removal of the nanomaterials from the multiphasic liquid after 24 hours of contact between the multiphasic liquid and the nanomaterials (the prior art is presumed to inherently achieve these functional limitations because the prior art teaches the same nanomaterials used in the same method of claim 1).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (WO 9317971 A1) and Lead (US 2015/0298993 A1, as cited in the IDS) as applied to claims 1-2 above, and further in view of Carman et al. (Limnol. Oceanogr., 42(3), 1997, 561-571).

Regarding claim 3, Heller, as modified by Lead, teaches the method of claim 2.
Heller, as modified by Lead, does not explicitly teach the one or more aquatic organisms comprising a meiobenthos.
Carman teaches a multiphasic liquid comprising an oil and water, the multiphasic liquid further comprising one or more aquatic organisms, the one or more aquatic organisms comprising a meiobenthos (diesel-contaminated sediments of a coastal salt marsh; meiofaunal grazing by four meiobenthic copepod species) (see p. 561, para. 3; p. 563, para. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiphasic liquid of Heller, as modified by Lead, to include the meiobenthos of Carman because the presence of meiobenthos provides the means for managing microalgal blooms and provides an indication of toxicity in the multiphasic liquid (an understanding of benthic food-web relationships has implications not only for fundamental ecology but also for properly interpreting and predicting the effects of environmental or containment-induced perturbations; the mortality of meiofaunal grazers indirectly effects microalgal blooms in hydrocarbon contaminated sediments) (see Carman, p. 561, para. 2; p. 566, para. 4).

Regarding claim 4, Heller, as modified by Lead and Carman, teaches the method of claim 3, the meiobenthos comprising a copepod (meiofaunal grazing by four meiobenthic copepod species) (see Carman, p. 563, para. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (WO 9317971 A1) and Lead (US 2015/0298993 A1, as cited in the IDS) as applied to claims 1 and 5 above, and further in view of Handley et al. (Frontiers in Microbio., May 2013, vol. 4, Article 136).

Regarding claim 6, Heller, as modified by Lead, teaches the method of claim 5.
Heller, as modified by Lead, does not explicitly teach the oil-degrading bacteria comprising one or more of M. alkaliphilus, M. arcticus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans.
Handley teaches a method for detoxifying a multiphasic liquid, the multiphasic liquid comprising an oil, water and an oil-degrading bacteria, the oil-degrading bacteria comprising one or more of M. alkaliphilus, M. arcticus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans (Marinobacter species M. alkaliphilus, M. hydrocarbonoclasticus, M. maritimus, and M. squalenivorans exhibit hydrocarbonoclastic activity to remediate crude oil contamination in environments such as the Arabian Gulf) (see Table 1; p. 3, para. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multiphasic liquid of Heller, as modified by Lead, to include one or more of the oil-degrading bacteria of Handley because the oil-degrading bacteria of Handley achieve predictable results to detoxify a multiphasic liquid of an oil and water while also achieving nitrate reduction and producing bioemulsifiers to aid bioremediation (see Handley, p. 3, para. 1), and it is the goal of Heller to include mixed populations of organisms with broad enzymatic capacity (see Heller, p. 30, lines 7-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 7, 2021